Citation Nr: 0930484	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  06-24 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected bilateral weak foot, with plantar callosities, 
currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for a bilateral leg and 
knee disorder, to include as secondary to bilateral weak 
foot, with plantar callosities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to April 
1970.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO).

The issue of entitlement to service connection for a 
bilateral leg and knee disorder, to include as secondary to 
bilateral weak foot, with plantar callosities, is addressed 
in the Remand portion of the decision below and is remanded 
to the RO via the Appeals Management Center, in Washington, 
DC.


FINDING OF FACT

The medical evidence of record shows that the Veteran's 
bilateral foot disability is manifested by flatfeet, pain, 
limitation of motion to 10 degrees of dorsiflexion and 40 
degrees of plantar flexion, and mildly painful callosities.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
weak foot, bilateral, with plantar callosities, have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5276, 5277 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 


(2008).  Prior to initial adjudication, a letter dated in 
February 2005 satisfied the duty to notify provisions.  
Additional letters were also provided to the Veteran in March 
2006, October 2007, and May 2008, after which the claim was 
readjudicated.  See 38 C.F.R. § 3.159(b)(1); Overton v. 
Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  The Veteran's service 
treatment records, VA medical treatment records, and 
indicated private medical records have been obtained.  VA 
examinations were provided to the Veteran in connection with 
his claim.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  There is no indication in the record that additional 
evidence relevant to the issue decided herein is available 
and not part of the claims file.  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim, to 
include the opportunity to present pertinent evidence.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2008).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2008).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole 


recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  This involves a 
factual determination of the current severity of the 
disability.  Id. at 58.  Staged ratings are appropriate 
whenever the factual findings show distinct time periods in 
which a disability exhibits symptoms that warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection for weak foot, bilateral with plantar 
callosities, was granted by a September 1970 rating decision 
and a 10 percent evaluation was assigned under 38 C.F.R. § 
4.71a, Diagnostic Code 5277, effective April 21, 1970.

In a March 2005 VA joints examination report, the Veteran 
stated that his feet were not weak and that the disability 
had been improperly characterized in that manner.  He 
reported that he experienced foot pain that had increased 
since military service.  The Veteran reported average foot 
pain at a level of 9 or 10 on a scale from 1 to 10.  He 
reported that the pain occurred "off and on" and could be 
triggered by any running, walking for more than an hour, or 
without any identifiable triggers.  The Veteran reported 
occasional stiffness, swelling, heat, redness, instability, 
giving way, fatigability, and lack of endurance.  He also 
reported toe and foot numbness after 45 minutes of driving or 
"long" walking.  The Veteran also complained of a plantar 
wart on his left foot since military service that was 
painful.  On physical examination, the Veteran limped on the 
left and was able to walk on his toes and heels.  All toes, 
except for the great toes, were hyperflexed.  There was a 
full range of motion in both feet and all toes.  No calluses 
were seen on the soles of the feet.  


The diagnoses were recurrent foot pain and lack of endurance 
and chronic left plantar wart.

In an April 2005 VA outpatient medical report, the Veteran 
complained of foot pain.  He denied alteration of gait, 
alteration of coordination, loss of strength, and numbness.  
On physical examination, no musculoskeletal abnormalities 
were noted.

In a June 2006 private medical report, the Veteran complained 
of "bad feet."  On physical examination, the Veteran had a 
full range of motion in all joints.  The Veteran's feet were 
warm to the touch, bilaterally, with strongly palpable 
dorsalis pedis and posterior tibial pulses, bilaterally.  
Muscle strength was normal.  The Veteran's station and gait 
were "totally normal" with normal speed, stability, and 
endurance.  The Veteran did not need or use assistive 
devices.  He could tandem, toe, and heel walk "extremely 
well."

An April 2008 VA feet examination report stated that the 
Veteran's claims file had been reviewed.  The Veteran 
complained of constant bilateral foot pain at a level of 7 on 
a scale from 1 to 10.  He reported that the pain increased to 
a level of 10 with walking or standing for more than 15 
minutes.  The Veteran reported that he treated the pain with 
medication and rest.  On physical examination, the Veteran 
was in no distress and was not using assistive equipment.  
While standing, the Veteran's hind feet were "in neutral," 
and his forefoot had moderate pronation with minimal arch.  
There was very slight rotation at the great toes.  The 
Veteran was able to walk on his toes and heels and his gait 
was not antalgic.  No abnormalities were noted on sensory or 
strength examination.  Both feet were warm with the right 
foot slightly redder than the left foot.  No dorsalis pedis 
or posterior tibial pulses could be felt on the right.  The 
Veteran had "1+" posterior tibial pulse on the left, but 
there was no palpable dorsalis pedis pulse.  On range of 
motion examination, the Veteran had ankle dorsiflexion to 10 
degrees, bilaterally, and ankle plantar flexion to 40 
degrees, bilaterally.  There was no additional limitation of 
motion on repetition due to pain, weakness, fatigue, or lack 
of endurance.  There was mild tenderness over the medial 
aspect of the right foot and the lateral aspect of the left 
foot.  There were mild callosities over the mid-metatarsal 
heads on the left and over the fifth metatarsal 


head on the right.  The callosities were mildly tender.  The 
examiner stated that radiographic examination indicated 
possible bilateral hammertoe deformities and possible pes 
planus.  The impression was chronic bilateral flatfeet.

The Veteran's bilateral foot disability is rated under 
Diagnostic Code 5277, which contemplates bilateral weak foot, 
which is rated on the underlying condition.  In this case, 
the medical evidence of record shows that the Veterans 
service-connected foot disability is currently diagnosed as 
flatfeet.  Accordingly, the Veteran's bilateral foot symptoms 
are most analogous to an evaluation under Diagnostic Code 
5276, which contemplates acquired flatfoot.  38 C.F.R. 
§ 4.104, Diagnostic Code 5276.

The Schedule provides that assignment of a 10 percent 
evaluation is warranted for acquired flatfoot, both bilateral 
and unilateral, that is moderate in severity with weight-
bearing line over or medial to the great toe, inward bowing 
of the atendo achillis, pain on manipulation and use of the 
feet.  Severe flatfoot, with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, 
characteristic callosities, warrants a 20 percent evaluation 
if it is unilateral and a 30 percent evaluation if it is 
bilateral.  Pronounced flatfoot, with marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement, and severe spasm of the atendo achillis 
on manipulation, that is not improved by orthopedic shoes or 
appliances, warrants a 30 percent evaluation if it is 
unilateral and a 40 percent evaluation if it is bilateral.  
Id.

The medical evidence of record shows that the Veteran's 
bilateral foot disability is manifested by pain, limitation 
of motion to 10 degrees of dorsiflexion and 40 degrees of 
plantar flexion, and mildly painful callosities.  The medical 
evidence of record does not show that the Veteran's bilateral 
foot disability has ever been manifested by marked deformity 
or objective swelling on use.  While pain and callosities 
were noted on physical examination, these manifestations did 
not warrant a characterization of "severe."  In March 2005, 
the Veteran reported that pain after an hour of walking, no 
calluses were noted, and the Veteran had full range of motion 
in both feet and all toes.  In June 2006, the Veteran's 
station and gait were 


"totally normal" and he could tandem, toe, and heel walk 
"extremely well."  In April 2008, there was tenderness over 
the medial aspect of the right foot and the lateral aspect of 
the left foot, but it was characterized as mild.  Similarly, 
while callosities were noted, they were characterized as mild 
and were described as being mildly tender.  The Veteran also 
had pronation of the forefoot, but it was characterized as 
being moderate in severity.  Accordingly, the Veteran's 
bilateral foot pain and callosities are not sufficient to 
find that his bilateral flatfoot is severe in degree.  As 
such, an evaluation in excess of 10 percent is not warranted 
under Diagnostic Code 5276.

As for other provisions under the Schedule, there is no 
medical evidence that the Veteran currently has weak foot, 
claw foot, Morton's disease, hallux valgus, hallux rigidus, 
or malunion or nonunion of the tarsal or metatarsal bones.  
Accordingly, an evaluation in excess of 10 percent is not 
warranted under the Diagnostic Codes corresponding to these 
symptoms.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5276, 
5277, 5278, 5279, 5280, 5281, and 5283 (2008).  While the 
evidence of record indicates that the Veteran may have 
hammertoes, a 10 percent evaluation is the maximum award 
available under Diagnostic Code 5282.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5282 (2008).  Accordingly, an evaluation in 
excess of 10 percent cannot be awarded under Diagnostic Code 
5282.  The medical evidence of record also shows that the 
Veteran's bilateral foot disability results in limitation of 
motion of the ankle.  However, this limitation of motion was 
manifested by, at most, the loss of 10 degrees of 
dorsiflexion and 5 degrees of plantar flexion.  This is not 
sufficiently severe to warrant a characterization of marked, 
as opposed to moderate limitation of motion.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5271 (2008).  Accordingly, an 
evaluation in excess of 10 percent is not warranted under 
Diagnostic Code 5271.

The Board has also considered whether application of the 
bilateral factor is warranted for the Veteran's bilateral 
foot disability under 38 C.F.R. § 4.26 (2008).  However, the 
Schedule specifically accounts for the bilateral nature of 
the disability in both the provisions for weak foot, under 
which the Veteran is currently evaluated, and flatfoot, which 
is most analogous to the Veteran's symptoms.  


Accordingly, the bilateral factor is not applicable to this 
disability, as its bilateral nature is already specifically 
taken into account when determining the currently assigned 
rating.

As stated previously, the Board is required to consider the 
effect of pain and weakness when rating a disability of the 
musculoskeletal system by limitation of motion.  38 C.F.R. 
§§ 4.40, 4.45 (2008); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The Board has considered the Veteran's complaints of 
pain and tenderness in determining that the preponderance of 
the evidence is against the Veteran's claim of entitlement to 
a rating greater than 10 percent for a bilateral foot 
disability.  The medical evidence of record shows that, at 
worst, the Veteran's bilateral foot disability results in the 
loss of 10 degrees of dorsiflexion and 5 degrees of plantar 
flexion.  Furthermore, there is no medical evidence of record 
that the Veteran experiences additional limitation of motion 
on repetition due to pain, weakness, fatigue, or lack of 
endurance.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271.  
While the Veteran has complaints of pain on manipulation and 
use, the objective findings show no more than mild to 
moderate disability.  Finally, the Board notes that pain on 
manipulation and use is explicitly mentioned in the criteria 
for evaluation of flatfeet and has thus been specifically 
considered.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2008).  
However, because the ratings are averages, it follows that an 
assigned rating may not completely account for each 
individual Veteran's circumstance, but nevertheless would 
still be adequate to address the average impairment in 
earning capacity caused by disability.  In exceptional cases 
where the rating is inadequate, it may be appropriate to 
assign an extraschedular rating.  38 C.F.R. § 3.321(b) 
(2008).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  Therefore, initially, there must be a comparison 
between the level of 


severity and symptomatology of the Veteran's service-
connected disability with the established criteria found in 
the Schedule for that disability.  Thun, 22 Vet. App. at 115.  
If the criteria under the Schedule reasonably describe the 
Veteran's disability level and symptomatology, then the 
Veteran's disability picture is contemplated by the Schedule, 
and the assigned schedular evaluation is adequate, and no 
referral is required.  

The Board finds that the Veteran's disability picture is not 
so unusual or exceptional in nature as to render his 
disabilities rating for a bilateral foot disability 
inadequate.  The Veteran's bilateral foot disability was 
evaluated under to 38 C.F.R. § 4.71a, Diagnostic Code 5276, 
the criteria of which is found by the Board to specifically 
contemplate the Veteran's level of disability and 
symptomatology.  As noted above, the Veteran's bilateral foot 
disability is manifested by flatfeet, pain, limitation of 
motion to 10 degrees of dorsiflexion and 40 degrees of 
plantar flexion, and mildly painful callosities.  When 
comparing this disability picture with the symptoms 
contemplated by the Schedule, the Board finds that the 
Veteran's symptoms are more than adequately contemplated by 
the disabilities rating for his bilateral foot disorder.  A 
rating in excess of the currently assigned rating is provided 
for certain manifestations of foot disabilities, including 
acquired flatfoot, but the medical evidence reflects that 
those manifestations are not present in this case.  The 
criteria for a 10 percent rating for the Veteran's 
service-connected bilateral foot disorder more than 
reasonably describe the Veteran's disability level and 
symptomatology and, therefore, the currently assigned 
schedular evaluation is adequate and no referral is required.  
38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5277.

This issue has also been reviewed with consideration of 
whether staged ratings would be warranted.  However, there is 
no medical evidence of record that would warrant a rating in 
excess of 10 percent for the Veteran's service-connected 
bilateral foot disorder at any time during the period 
pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2002); 
see also Hart, 21 Vet. App. 505.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as medical evidence of record 
does not show findings that meet the criteria for a rating in 
excess of 10 percent, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Massey, 
7 Vet. App. at 208.


ORDER

An evaluation in excess of 10 percent for weak foot, 
bilateral, with plantar callosities, is denied.


REMAND

The Veteran seeks service connection for a bilateral leg and 
knee disorder, to include as secondary to a service-connected 
bilateral foot disability.  The medical evidence of record 
includes numerous complaints and diagnoses of bilateral leg 
and knee disorders.  In March 2005, the Veteran was provided 
with a VA joints examination to determine whether any 
currently diagnosed bilateral leg and knee disorder was 
related to military service or to a service-connected 
disability.  While that report stated that the Veteran's 
bilateral leg and knee disorder were not related to his 
service-connected bilateral foot disability, the examiner 
specifically noted that "[t]here was no review of medical 
records" in conjunction with the medical opinion.  As such, 
the March 2005 VA joints examination report does not provide 
competent etiological evidence regarding the Veteran's 
bilateral leg and knee disorder.  Neither of the subsequent 
VA medical examinations, dated in June 2007 and April 2008, 
provided an opinion as to the etiology of the Veteran's 
bilateral leg and knee disorder.  As such, the claim must be 
remanded for another medical examination and opinion because 
the March 2005 VA joints examination report was inadequate.  
See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (if VA 
provides the Veteran with an examination in a service 
connection claim, the examination must be adequate).

Accordingly, the case is remanded for the following actions:

1.	The Veteran must be afforded a VA 
examination to determine the etiology of 
any leg and knee disorders found.  All 
pertinent symptomatology and findings 
must be reported in detail.  Any 
indicated diagnostic tests and studies 
must be accomplished.  The claims file 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  Following a review of the 
service and post-service medical records, 
the examiner must then provide an opinion 
as to whether any leg or knee disorder 
found is related to military service or 
the Veteran's service-connected bilateral 
foot disability.  Any opinion provided 
must include an explanation of the basis 
for the opinion.  If any of the above 
requested opinions cannot be made without 
resort to speculation, the examiner must 
state this and specifically explain why 
an opinion cannot be provided without 
resort to speculation.  The report must 
be typed.

2.	The RO must notify the Veteran that it is 
his responsibility to report for the 
scheduled VA examination, and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2008).  In the 
event that the Veteran does not report 
for the scheduled examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.  Copies of all 
documentation notifying the Veteran of 
any scheduled VA examination must be 
placed in the Veteran's claims file.

3.	The RO must then readjudicate the claim 
and, thereafter, if the claim on appeal 
remains denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal must be returned to 
the Board for appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


